        Case 1:21-cv-00905-HBK Document 3 Filed 06/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT

 7                                  EASTERN DISTRICT OF CALIFORNIA

 8

 9    ROBERT D. NEICE,                                        1:21-cv-000905 HBK (PC)

10                          Plaintiff,
                                                              ORDER TO SUBMIT APPLICATION
11             v.                                             TO PROCEED IN FORMA PAUPERIS
                                                              OR PAY FILING FEE WITHIN 30 DAYS
12    DONNY YOUNGBLOOD, et al.,
13                          Defendant.
14

15            Plaintiff Robert D. Neice initiated this action by filing a pro se civil rights complaint
16   under 42 U.S.C. § 1983 on June 7, 2021. (Doc. No. 1). Plaintiff did not pay the $402.00 filing
17   fee nor apply to proceed in forma pauperis under 28 U.S.C. § 1915.
18            Accordingly, it is ORDERED:
19            1. Within thirty (30) days of receipt of this order, Plaintiff shall either: (1) complete the
20   attached application to proceed in forma pauperis; or (2) pay the $402.00 filing fee for this action.
21            2. Absent good cause, the Court will not grant any motions for extension of time.
22          3. Failure to comply with this order may result in dismissal of this action.
23   IT IS SO ORDERED.

24
     Dated:         June 9, 2021
25                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          1
